Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group (claims1-12) in response/amendment is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claim 3 is indefinite for respectively reciting wherein the Page 28 of 33Attorney Docket No.: HI 17-023 fiber optic module is movable to the rotated position when the translatable plate is in the third open position and the pivotable plate is in the second open position, as such limitation is vague and not disclosed in the specification. 

Allowable Subject Matter
Claims 6, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 6, 8 and 9 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over “Holmberg” Matthew et al. US 9557504 B2. 
Regarding claims 1, Holmberg a fiber optic closure terminal, comprising (see Figs. 1-139 and col. 5) comprising: 
Regarding claim 1, Holmberg teaches a fiber optic closure terminal (see Figs. 1-139 and col. 5), comprising: 
a housing defining an interior (clearly shown  in at least fig. 5), the housing comprising 
a base 916 and a cover 920 pivotably attached to the base 916, the cover 920 configured to pivot between a first closed position relative to the base 916 and a first open position relative to the base 916 (clearly shown  in at least fig. 5 and 100 and col. 5);
          a mount assembly positioned within the interior of the housing (clearly shown  in at least fig. 5), the mount assembly comprising: 
a pivotable plate 960 pivotally attached to the base of the housing, the pivotable plate configured to pivot between a second closed position relative to the base and a second open position relative to the base (clearly shown  in at least fig. 12-13, at least item 960 see, col. 7, 2nd t -4th par.; and col. 16, line 44-col. 17, line 12); and 
a translatable plate (i.e., 950, 952) translatably attached to the pivotable plate (see col. 7, 3rd-4th parag. in which either of pate/tray 950 or 952 are pivotally movable relative to one another and consequently translatable relative to pivot plate 960), the  translatable plate 950/952 configured to translate between a third closed position relative to the pivotable plate and a third open position relative to the pivotable plate (see col. 7, 3rd-4th parag. in which either of pate/tray 950 or 952 are pivotally movable relative to one another and consequently translatable relative to pivot plate 960); and 
a fiber optic module (i.e., 950 with splice optics) mounted to the translatable plate (i.e., 952), the fiber optic module movable with the translatable plate 952 from an initial position relative to the base (see col. 7, 3rd parag.) to a rotated position relative to the base (see col. Figs. 11-13 and col. 7, 3rd parag.-col. 8, 1st parag., wherein the module 950  plate which is movable with the translatable plate 952 from an initial position relative to the base to a rotated position, through hinges, relative to the base from pivoting stage to non-pivoting open-closed position shown in figs. 11-13 and at least col.  col. 7, 3rd parag.-col. 8, 1st parag), 
wherein the pivotable plate rotates greater than ninety degrees to move the fiber optic module from the initial position to the rotated position. 
                However, Holmberg does not explicitly teach wherein the pivotable plate rotates greater than ninety degrees to move the fiber optic module from the initial position to the rotated position. Though, the pivoted positioning of the pivotable plate 960 form initial position (i.e., closed to an open position through its hinges appears to be at 90 degree angle; see and figs. 126 and 132 about axis 1956--fig. 103--col. 16, line 44-col. 17, line 12), nonetheless, it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify the pivotability of the pivot plate to greater angle than 90 to facilitate better accessing of certain elements within the  enclosure for example for maintenance or replacement of certain components; since  it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of  Holmberg and the motivation are incorporated herein in rejection of the following claims as follows:

2. The fiber optic closure terminal of claim 1, wherein the mount assembly is enclosed within the interior of the housing when the cover is in the first closed position (see at least fig. 3).  .  
3. The fiber optic closure terminal of claim 1, wherein the fiber optic module is movable to the initial position when the translatable plate is in the third closed position and the pivotable plate is in the second closed position, and wherein the fiber optic module is movable to the rotated position when the translatable plate is in the third open position and the pivotable plate is in the second open position (see at least col. 7, 2nd parag.—col. 8, 2nd parag.).  
.  
4. The fiber optic closure terminal of claim I, wherein the translatable plate is configured such that when the pivotable plate is in the second closed position, the translatable plate is positioned within an interior of the base proximate a wall of the base to prevent the translatable plate from translating from the third closed position to the third open position .  
5. The fiber optic closure terminal of claim 4, wherein the translatable plate is configured such that when the pivotable plate is in the second open position, at least a portion of the translatable plate is positioned outside the interior of the base and nonadjacent the wall of the base to allow the translatable plate to translate from the third closed position to the third open position (see col. Figs. See at least 11-13; col. 7, 2nd parag.—col. 8, 2nd parag.).  
7. The fiber optic closure terminal of claim 1, wherein the interior comprises a cover interior and a base interior, wherein at least a portion of the fiber optic module is positioned within the cover interior when the pivotable plate is in the second open position (see at least fig. 11-13).    
8. The fiber optic closure terminal of claim 1, wherein the pivotable plate comprises a recessed channel and the translatable plate is translatable within the recessed channel (see at least fig. 11-13).    
 	10. The fiber optic closure terminal of claim I, wherein the base comprises a first wall, wherein the cover and the pivotable plate are pivotally attached to the first wall.  
11. The fiber optic closure terminal of claim 1, wherein the fiber optic module comprises a plurality of stacked fiber optic splice trays (see at least col. 6-8).  
12. The fiber optic closure terminal of claim 1, wherein the base comprises a plurality of feeder ports and the cover comprises a plurality of drop ports (see at least figs. 11-13 and 126).
 

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20180131071 A1
US 20130170810 A1
US 20080166094 A1
US 20190284612 A1
US 20140219622 A1
US 9513451 B2
US 5596670 A
US 20170045701 A1
US 20070086721 A1
US 20040057676 A1
US 8718434 B2
US 20050271344 A1
US 9557504 B2
US 20130209049 A1
US 20100074587 A1
US 20040251220 A1
US 20090257726 A1
US 8213760 B2
US 20080124039 A1
US 20090103879 A1

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/           Primary Examiner, Art Unit 2874